 In the Matter of ALUMINUM COMPANY OF AMERICA AND ITS WHOLLYOWNED SUBSIDIARY, THE ST. LAWRENCE RIVER POWER COMPANY'andINTERNATIONAL UNION, ALUMINUM WORKERS OF AMERICACase No. B-631CERTIFICATION OF REPRESENTATIVESMay 21, 1938On April 11, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 2 inthe above-entitledcase.The Direction of Election directed that anelectionby secret ballot be held among the production and main-tenance employees of Aluminum Company of America and its sub-sidiary, The St. Lawrence River Power Company, at their Massena,New York, plants, herein called the Companies, on the pay rolls ofthe Companies and working as of the pay-roll date of February 2,1938, and such of their regular employees who may not have been,on the pay rolls on such date, but who might have been reemployedup to the date of the election, exclusive of supervisory and officeemployees, to determine whether they desired to be represented byInternational Union, Aluminum Workers of America, or AluminumWorkers Union, Federal Local No. 19256, for the purposes of col-lective bagaining, or by neither.By Amendment to Decision andDirection of Election,3 on April 25, 1938, the Board amended itsDirection of Election by striking therefrom the words "to determinewhether they desire to be represented by International Union Alumi-num Workers of America, or Aluminum Workers Union, FederalLocalNo. 19256, for the purposes of collective bargaining, or byneither," and substituting therefor the words "to determine whetheror not they desire to be represented by Aluminum Workers Union,Federal Local No. 19256, affiliated with ' the American Federation ofLabor, for the purposes of collective bargaining."On April 28,"By stipulation of all the parties to the case,the name of the subsidiary of AluminumCompany of America was changed to read "The St. Lawrence River Power Company,"and it was further stipulated that said change was to be made in all the formal papersand transcript in this case.2 6 N L R. B. 550.16N L R B 553.351 352NATIONAL LABOR RELATIONS BOARD1938, the Board denied a further motion of International Union,Aluminum Workers of America, which had been filed on April 26,1938, to permit it to withdraw its petition without prejudice or todefer the election.Pursuant to the Direction and Amended Direction, an election bysecret ballot was conducted on April 29, 1938, at Massena, New York,under the direction and supervision of the Regional Director for theThird Region (Buffalo, New York). Thereafter the said RegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 1, as amended, issuedand duly served upon the parties an Intermediate Report on theballot.No exceptions to the Intermediate Report have been filedby any of the parties.As to the results of the secret balloting, the Regional Directorreported as follows :Total number eligible to vote---------------------------- 2,219Total number of ballots counted-------------------------- 1, 747Ballots in favor of Aluminum Workers Union, FederalLocal No. 19256, A F. of L------------------------------ 1,515Total ballots against AluminumWorkers Union, FederalLocal No. 19256, A. F. of L----------------------------232Blank ballots---------------------------------------------5Void ballots----------------------------------------------'8Challenged ballots----------------------------------------10By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called' the Act, and pursuant toArticle III, Sections 8 and 9, of National Labor Relations BoardRules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Aluminum Workers Union; FederalLocal No. 19256, affiliated with the American Federation of Labor,has been designated and selected by a majority of the productionand maintenance employees of Aluminum Company of America andits subsidiary, The St. Lawrence River Power Company, at theirMassena, New York, plants, exclusive of supervisory and office em-ployees, as their representative for the purposes of collective bar-gaining, and that, pursuant to Section 9 (a) of the. Act, AluminumWorkers Union, Federal Local No. 19256, affiliated with the Amer-ican Federation of Labor, is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and other conditions ofemployment.